Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 and 7-12 are pending in the instant application. Claim 6 has been canceled (Preliminary amendment filed 11/27/2019).

Priority
This application is a 371 of PCT/JP2018/020644 filed 05/30/2018. This application claims foreign priority to JAPAN 2017-108001 filed 05/31/2017, to JAPAN 2017-175133 filed 08/12/2017 and to JAPAN 2017-244051 filed 12/20/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. However, an English translation of the foreign priority document has not been filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stajic et al (US 2011/0251154 A1) in view of Ulmer et al (US 2008/0249298 A1) and further in view of JP 11-180821 A (‘821; Machine English translation, cited in IDS filed 02/28/2020).
Stajic et al teaches that pentosan polysulfate (PPS) has at least one 4-O-methyl-3-glucuronic acid for every 8-10 xylose units. Each xylose unit has at least two sulfate groups. Also, xylose units that do not have glucuronic acid present do not also have sulfate group (page 3, paras 0048-0061). Fig. 1 also shows PPS sodium salt wherein the xylose units have sulfate and no acetyl content. From this teaching of Stajic it is seen that the uronic acid content is in the range 7-15% by weight (part of the limitations of claims 1 and 7 and limitations of claims 2-3, 5, 
According to Ulmer et al PPS is a heparin-like substance (para 0004; heparinoid).
‘821, drawn to emulsions containing sulfated polysaccharides, teaches that such compositions have very good moisture retaining properties. The active agent is a heparinoid (claim 4 of ‘821). One of the embodiments is a lotion obtained by dispersing the sulfated polysaccharide in an aqueous liquid (paras 0002, 0007, 0077-0085). From this teaching it would be obvious to one of ordinary skill in the art that any heparinoid like PPS can be used in a method of moisturizing the skin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make an aqueous composition of PPS compound and apply it in a method of moisturizing the skin of a human or animal since heparin like substances, which includes PPS, are known to have good moisture retaining properties. Therefore, the artisan can make an aqueous composition of the PPS taught by Stajic and use it in the claimed method of moisturization.
One of ordinary skill in the art would be motivated to make and use the PPS composition in the claimed method in order to look for active agents with enhanced moisturizing properties. It would be obvious to the artisan to adjust the percentage of uronic acid, sulfate content (as in claims 2-4 and 7-10 and also the degree of dispersion as in claim 12 for the purpose of optimization. Such is well within the skill level of the artisan to recognize and perform using the teachings of ‘821 as a starting point. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-16 of copending Application No. 16/489,074 (‘074), as being unpatentable over claims 8-10 of copending Application No. 16/643215 (‘215) and as being unpatentable over claim 14 of copending 16/643,265 (‘265) further in view of Stajic et al (US 2011/0251154 A1), Ulmer et al (US 2008/0249298 A1) and JP 11-180821 A (‘821; Machine English translation, cited in IDS filed 02/28/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
The instant Claims are drawn to a method of moisturizing the human or animal skin via use of a composition comprising pentosan polysulfate or pharmaceutically salts and solvates thereof (claims 1, 5, 7 and 11). The PPS has an uronic acid content of 0%-15% by mass (claims 3-4, 8, 10), acetyl content of 0-2% by mass (claims 3 and 9). The degree of dispersion is in the range 1 to 1.40 (claim 12).
	Claims 9-16 of ‘074 are drawn to PPS having acetyl content of 0-0.3% by mass or pharmaceutically acceptable salts or solvates thereof (claims 9-13). A pharmaceutical composition is also claimed (claim 15). The degree of dispersion is 1-1.20 (claim 14).
	Claims 8-10 of ‘215 are drawn to a xylooligosaccharides (same as instant PPS) having acetyl content of 0-5% by mass and an average degree of polymerization of less than 8.
	Claim14 of ‘265 is drawn to a PPS having an acetyl content of 0-2% by mass.
The copending claims differ from the instant claims in that the instant claims recite uronic acid content for the PPS and there is no specific molecular weight. 
The teachings of the secondary references are set forth above. 
Although the copending claims teach PPS having different acetyl content and specific molecular weight, one of ordinary skill in the art would readily recognize that PPS having the instant structural features and dispersion could be made and employed in the instant invention with a reasonable expectation of success in view of the teachings of the secondary references

The artisan would also be motivated to vary the percentage of acetyl and uronic acid contents and the degree of dispersion in order to look for PPS having enhanced moisturizing properties.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
1. Pending claims 1-5 and 7-12 are rejected.
2. Claim 6 has been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623